


Exhibit 10.1


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 16th
day of June, 2015, by and between ROBERT P. MCKAGEN (“Executive”) and BLUELINX
CORPORATION, a Georgia corporation (“Company”), on its own behalf and on behalf
of its parent, subsidiaries and affiliates, and their respective predecessors,
successors, assigns, representatives, officers, directors, agents and employees.
The term “Company,” when used in this Agreement, includes its parent,
subsidiaries or affiliates (including specifically BlueLinx Holdings Inc.) and
their respective predecessors, successors, assigns, representatives, past or
present officers, directors, agents or employees. Executive and Company are
sometimes hereinafter referred to together as the “Parties” and individually as
a “Party.”


BACKGROUND:


A.    Executive is employed as the Senior Vice President, Sales and Operations
of the Company pursuant to that certain Third Amended and Restated Employment
Agreement between Executive and Company dated December 9, 2013 (the “Employment
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Employment Agreement.


B.    Executive’s employment will terminate in all capacities and the Employment
Agreement will terminate effective as of July 31, 2015 (the “Termination Date”).


C.    Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement and have therefore compromised any claims or rights
they have or may have under the Employment Agreement by agreeing to the terms of
this Agreement.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:


1.Termination of Employment. The Parties agree that (a) the Employment Agreement
is hereby terminated as of the Termination Date, (b) Executive waives the right
to a Notice of Termination as set forth in Section 5(c) of the Employment
Agreement, and (c) Executive’s employment with Company, and all other positions
and offices with Company held by Executive on the Termination Date, shall be
deemed to have ended effective as of the Termination Date, and all benefits,
privileges and authorities related to Executive’s employment and services with
Company ceased as of the Termination Date, except as otherwise specifically set
forth in this Agreement. Notwithstanding the termination of the Employment
Agreement described above, the Parties acknowledge that capitalized terms and
other terms of the Employment Agreement may be referenced in this Agreement.
Accordingly, such terms shall be incorporated herein as set forth herein.


2.Interpretation of Agreement. The Parties agree that their entry into this
Agreement is not and shall not be construed to be an admission of liability or
wrongdoing on the part of either Party.


3.Future Cooperation. Executive agrees that, notwithstanding the termination of
Executive’s employment on the Termination Date, Executive upon reasonable notice
will make himself reasonably available to Company for the purposes of: (a)
providing information regarding the projects and files on which Executive worked
for the purpose of transitioning such projects; and (b) providing information
regarding any other matter, file, project, customer and/or client with whom
Executive was involved while employed by, or providing services to, Company.
  
4.Consideration.


(a)    In consideration of Executive’s termination of employment, and the
termination of the Employment Agreement, to fully release Company from any and
all Claims as described below, and to perform the other duties and obligations
of Executive contained herein, Company will, subject to ordinary and lawful
deductions and Sections 4(b) and (c) below:


(i)Pay to Executive Three Hundred Thousand Dollars ($300,000) (the “Severance
Amount”) payable over twelve months in accordance with the Company’s normal
payroll practices, but paid in accordance with Section 4(b) below; provided,
however, that any Severance Amount in excess of the Separation Pay shall be paid
in accordance with normal payroll practices




--------------------------------------------------------------------------------




commencing on the earlier to occur of the first business day of the seventh
month after the Termination Date or Executive’s death. “Separation Pay” means
that portion of the payment to be provided which does not exceed two times the
lesser of (x) the sum of Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the taxable year of
the Executive preceding the Termination Date, or (y) the maximum amount that may
be taken into account under a qualified plan pursuant to a Section 401(a)(17) of
the Internal Revenue Code of 1986;


(ii)Pay to Executive a pro-rata portion of Executive’s annual bonus for 2015,
which pro-rata bonus shall be payable at the time that annual bonuses are paid
to other senior executives. The pro rata bonus shall be determined by
multiplying the amount Executive would have received based upon performance had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the performance year and the denominator of which is the total number of
days in the performance year;


(iii)Vest in full, effective as of the date upon which the revocation period for
the Release described in Section 4(b) below expires without Executive having
elected to revoke the Release, all of Executive’s outstanding unvested
time-vested restricted stock grants;


(iv)Vest all unvested performance shares or performance-vested restricted stock
grants in accordance with their terms and based on the actual performance of the
Company, which benefit shall become effective as of the date upon which the
revocation period for the Release described in Section 4(b) below expires
without Executive having elected to revoke the Release. Such unvested shares and
grants shall remain outstanding and shall vest and become non-forfeitable as
described above in accordance with their terms and based on the actual
performance of the Company;


(v)Provide up to $25,000 in aggregate outplacement services to be used within
one year of the Termination Date, the scope and provider of which shall be
selected by Executive from a list maintained by the Vice President, Human
Resources; and


(vi)Provided that Executive timely elects COBRA continuation coverage for
Executive and his eligible dependents effective as of August 1, 2015, Company
will subsidize the cost of COBRA continuation coverage for 12 months, and
Executive will be responsible only for paying the portion of the premium paid by
active employees for such coverage for the 12-month duration of subsidized COBRA
continuation coverage (i.e., through July 31, 2016).


Executive acknowledges that he will be required to pay his share of the premiums
under this Section 4(a)(vi) with after-tax income. Further, Executive
acknowledges that (A) any reimbursements received by Executive subsequent to the
COBRA continuation coverage period may be taxable to Executive for federal and
state tax purposes, and (B) the Company reserves the right to cease any subsidy
or reimbursement under this Section 4(a)(vi) in the event that IRS rules
prohibit such subsidy or reimbursement or payment of the subsidy or
reimbursement would result in the imposition of an excise tax on the Company.


Notwithstanding anything to the contrary herein, in the event Executive becomes
eligible for coverage under any employer-sponsored health plan during the
continuation period described above, all payments and subsidies under this
Section 4(a)(vi) will cease. Accordingly, Executive is required to promptly
notify the Company of such eligibility.
   
(b)    Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless,
within sixty (60) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”), which has been signed by Executive no earlier than July 31, 2015;
and (ii) the applicable revocation period under the Release has expired without
Executive having elected to revoke the Release. Executive agrees and
acknowledges that he would not be entitled to the consideration described herein
absent execution of the Release and expiration of the applicable revocation
period without Executive having revoked the Release. Any payments to be made, or
benefits to be delivered, under this Agreement (other than the payments required
to be made by Company pursuant to Section 5 below and the vesting of outstanding
unvested restricted stock grants as set forth in Section 4(a)(iii) above) within
the sixty (60) days after the Termination Date shall be accumulated and paid in
a lump sum, or as to benefits continued at Executive’s expense subject to
reimbursement, which reimbursement shall be made, on the first bi-weekly pay
period occurring more than sixty (60) days after the Termination Date, provided
Executive delivers the signed Release to Company and the revocation period
thereunder expires without Executive having elected to revoke the Release.


(c)    As a further condition to receipt of the payments and benefits in Section
4(a) above, Executive also waives any and all rights to any other amounts
payable to him upon the termination of his employment relationship with Company,
other than those specifically set forth in this Agreement, including without
limitation any severance, notice rights, payments, benefits and




--------------------------------------------------------------------------------




other amounts to which Executive may be entitled under the laws of any
jurisdiction and/or his Employment Agreement, and Executive agrees not to pursue
or claim any of the payments, benefits or rights set forth therein.


(d)    If Company is required to prepare an accounting restatement due to
material noncompliance by Company, as a result of misconduct, with any financial
reporting requirement under the federal securities laws, to the extent required
by law, Executive will reimburse Company for (i) any bonus or other
incentive-based or equity-based compensation received by Executive from Company
(including such compensation payable in accordance with this Section 4 and
Section 5) during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the financial document embodying that financial reporting requirement; and (ii)
any profits realized by Executive from the sale of Company securities during
that 12-month period.


5.Other Benefits.


Nothing in this Agreement or the Release shall:


(a)    alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;


(b)    affect Executive’s right (if any) to elect and (subject to Section
4(a)(vi) above) pay for continuation of Executive’s health insurance coverage
pursuant to COBRA; or


(c)    affect Executive’s right (if any) to receive (i) any base salary that
accrues through the Termination Date and is unpaid as of the Termination Date,
(ii) any accrued bonus for the prior fiscal year that is earned and unpaid,
(iii) any reimbursable expenses that Executive incurs before the Termination
Date but are unpaid as of the Termination Date (subject to Company’s expense
reimbursement policy), and (iv) any unused paid time off days to which Executive
will be entitled to payment, all of which shall be paid as soon as
administratively practicable (and in any event within thirty (30) days) after
the Termination Date.


6.Competitive Activity; Confidentiality; Non-Solicitation.


(a)    Confidential Information and Trade Secrets.


(i)    Executive shall hold in a fiduciary capacity for the benefit of the
Company all Confidential Information and Trade Secrets. For a period of two (2)
years following the Termination Date, Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge Confidential Information; provided, however,
that if the Confidential Information is deemed a trade secret under Georgia law,
then the period for nondisclosure shall continue for the applicable period under
Georgia Trade Secret laws in effect at the time of Executive’s termination. In
addition, for the applicable period under Georgia Trade Secret laws in effect at
the time of Executive’s termination, Executive will not, directly or indirectly,
transmit or disclose any Trade Secrets to any Person, and will not, directly or
indirectly, make use of any Trade Secrets, for himself or any other Person,
without the express written consent of the Company. This provision will apply
for so long as a particular Trade Secret retains its status as a trade secret
under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the Parties hereto
to limit, and is intended to be in addition to, any protection provided to any
such information under any applicable federal, state or local law.


(ii)    All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall remain the
exclusive property of the Company, and the Executive shall not remove any such
items from the premises of the Company.


(iii)    At the Company’s request and expense, Executive will reasonably assist
the Company in connection with any controversy or legal proceeding relating to
an Executive Invention and in obtaining domestic and foreign patent or other
protection covering an Executive Invention. As a matter of record, Executive
hereby states that there are no unpatented inventions in which Executive owns
all or partial interest. Executive agrees not to assert any right against the
Company with respect to any invention which is not patented.


(iv)    Within seven (7) calendar days following the Termination Date, Executive
will deliver to the Company all copies and embodiments, in whatever form, of all
Confidential Information in Executive’s possession or within his control
(including, but




--------------------------------------------------------------------------------




not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.


(b)    Non-Solicitation. For a period of one (1) year following the Termination
Date (the “Restricted Period”), Executive shall not, directly or indirectly, on
Executive’s own behalf or as a Principal or Representative for another Person,
solicit, divert, take away or induce or attempt to solicit, divert, take away or
induce, (a) any party who is a customer of Company and with which Executive had
business dealings or supervised or coordinated such dealings with the customer
on behalf of the Company while employed with Company, in each case, for the
purpose of marketing, selling or providing to any such party any services or
products offered by the Company, (b) any party who is a vendor of Company to
sell similar products and with which Executive had contact while employed with
Company, or (c) any employee of Company to terminate such employee’s employment
relationship with Company or to enter into employment with any other Person that
is in competition with the Company.


(c)    Non-Competition. During the Restricted Period, Executive shall not,
directly or indirectly, render services substantially the same as the services
rendered by Executive to the Company (including those described on Exhibit B) to
any Person that engages in or owns, invests in, operates, manages or controls
any venture or enterprise which engages or proposes to engage in the building
products distribution business in the continental United States of America,
including, but not limited to the entities identified on Exhibit B (which shall
be deemed to encompass their affiliates, predecessors and successors whether or
not identified).   Notwithstanding the foregoing, nothing in this Agreement
shall be deemed to prohibit the ownership by Executive of not more than five
percent (5%) of any class of securities of any corporation having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended.
 
(d)    Remedies; Specific Performance. The Parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
this Section 6 will result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach.
Executive hereby consents to the grant of an injunction (temporary or otherwise)
against Executive or the entry of any other court order against Executive
prohibiting and enjoining his from violating, or directing his to comply with
any provision of this Section 6. Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Company against his for such breaches or threatened or attempted breaches. In
addition, without limiting the remedies of the Company for any breach of any
restriction on Executive set forth in this Section 6, except as required by law,
Executive shall not be entitled to any payments set forth in Section 4 hereof if
Executive breaches the covenants applicable to Executive contained in this
Section 6 and the Company will have no obligation to pay any of the amounts that
remain payable by the Company under Section 4.


(e)    Communication of Contents of Agreement. For two (2) years following the
Termination Date, Executive will communicate his obligations under this Section
6 to any Person which Executive intends to be employed by, associated with, or
represent.


(f)    No Defense for Company Enforcement. The existence of any claim, demand,
action or cause of action of Executive against Company, whether predicated upon
this Agreement or otherwise, is not to constitute a defense to Company’s
enforcement of any of the covenants or agreements contained in Section 6.
Company’s rights under this Agreement are in addition to, and not in lieu of,
all other rights Company may have at law or in equity to protect its
confidential information, trade secrets and other proprietary interests.


(g)    Extension. If a court of competent jurisdiction finally determines that
Executive has violated any of Executive’s obligations under this Section 6, then
the period applicable to those obligations is to automatically be extended by a
period of time equal in length to the period during which those violations
occurred.


7.Return of all Property and Information of Company. Without limitation of
Section 6(a)(iv), Executive agrees to return all property of the Company within
seven (7) days following the Termination Date. Such property includes, but is
not limited to, the original and any copy (regardless of the manner in which it
is recorded) of all information provided by Company or any subsidiary thereof to
Executive or which Executive has developed or collected in the scope of
Executive’s employment related to the Company as well as all Company-issued
equipment, supplies, accessories, vehicles, keys, instruments, tools, devices,
computers, cell phones, pagers, materials, documents, plans, records, notebooks,
drawings, or papers. Upon request by Company, Executive shall certify in writing
that Executive has complied with this provision, and has deleted all information
of




--------------------------------------------------------------------------------




the Company from any computers or other electronic storage devices owned by
Executive. Executive may only retain information relating to Executive’s benefit
plans and compensation to the extent needed to prepare Executive’s tax returns.
 
8.No Harassing or Disparaging Conduct.
 
(a)    Executive further agrees and promises that Executive will not engage in,
or induce other Persons to engage in, any harassing or disparaging conduct or
negative or derogatory statements directed at or about the Company, the
activities of the Company, or the Releasees at any time in the future.
Notwithstanding the foregoing, this Section 8(a) may not be used to penalize
Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.


(b)    The Company agrees to instruct the executive officers of the Company not
to engage in, or induce other Persons to engage in, any harassing or disparaging
conduct or negative or derogatory statements directed at or about Executive at
any time in the future.  Notwithstanding the foregoing, the Company will not be
liable for any unauthorized statements made by any other employee of the
Company, and nothing in this Section 8(b) may be used to penalize the Company
for any officer or employee providing truthful testimony under oath in a
judicial or administrative proceeding or complying with an order of a court or
governmental agency of competent jurisdiction. 


9.References. Following the Termination Date, Executive agrees to direct any
third party seeking an employment reference to the Chief Human Resources Officer
of Company.  The Company agrees that, in response to reference requests directed
to the Chief Human Resources Officer, it also will provide information regarding
dates of employment and job title, and will confirm starting and ending
salary. The Company will not be responsible with respect to any references which
are directed to anyone other than the Chief Human Resources Officer.
  
10.Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company, including any dispute
relating to the termination of Executive’s employment or under this Agreement,
shall not constitute a defense to enforcement of said covenants by injunction.
  
11.Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.


12.No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
  
13.Entire Agreement. This Agreement, including all Exhibits hereto (which are
incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.
Notwithstanding the foregoing, the Employment Agreement will remain in effect
until the Termination Date to the extent the terms of the Employment Agreement
are not inconsistent with the terms of this Agreement and, in which case, the
terms of this Agreement will control.


14.Further Assurance. Upon the reasonable request of the other Party, each Party
hereto agrees to take any and all actions, including, without limitation, the
execution of certificates, documents or instruments, necessary or appropriate to
give effect to the terms and conditions set forth in this Agreement.




--------------------------------------------------------------------------------






15.No Assignment. Neither Party may assign this Agreement, in whole or in part,
without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.


16.Binding Effect. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective heirs, representatives, successors and
permitted assigns.


17.Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.


18.Nonqualified Deferred Compensation.


(a)    Any payment or benefit provided pursuant to or in connection with this
Agreement is intended to comply with the “short term deferral” exception from
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) specified in
Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) or the “separation pay
plan” exception specified in Treas. Reg. § 1.409A-1(b)(9) (or any successor
provision), or both of them, and shall be interpreted in a manner consistent
with the applicable exceptions. If any payment or benefit provided pursuant to
or in connection with this Agreement is considered to be deferred compensation
subject to Section 409A, it shall be paid and provided in a manner, and at such
time and form, as complies with the applicable requirements of Section 409A to
avoid the unfavorable tax consequences provided therein for non-compliance.
Executive and the Company agree that Executive’s termination of employment is an
involuntary separation from service under Section 409A.
  
(b)    Neither Company nor Executive shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A (including any transition or
grandfather rules thereunder).
 
(c)    Because Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i), any payments or benefits provided pursuant to or in connection
with Executive’s “Separation from Service” (as determined for purposes of
Section 409A) that constitute deferred compensation subject to Section 409A
shall not be made until the earlier of (i) Executive’s death or (ii) six months
after Executive’s Separation from Service (the “409A Deferral Period”) as
required by Section 409A. Payments otherwise due to be made in installments or
periodically during the 409A Deferral Period (“Delayed Payments”) shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payment shall be made as otherwise scheduled. Any such
benefits subject to the rule may be provided under the 409A Deferral Period at
Executive’s expense, with Executive having a right to reimbursement from Company
once the 409A Deferral Period ends, and the balance of the benefits shall be
provided as otherwise scheduled. Any Delayed Payments shall bear interest at the
United States 5-year Treasury Rate plus 2%, which accumulated interest shall be
paid to Executive as soon as the 409A Deferral Period ends.


(d)    For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A.


(e)    If any payment or benefit subject to Section 409A is contingent on the
delivery of a release by Executive and could occur in either of two years, the
payment will be made or the benefit will be delivered in the subsequent year.


(f)    Notwithstanding any other provision of this Agreement, the Company shall
not be liable to Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Section 409A. Executive shall be solely responsible for the tax
consequences with respect to any payment or benefit provided pursuant to or in
connection with this Agreement, and in no event shall the Company have any
responsibility or liability if this Agreement does not meet any applicable
requirements of Section 409A.


19.Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties hereto in separate counterparts, with the same effect as if
the Parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together, and shall constitute one and the same
instrument, with original signature, photocopy signature, fax signature, or
electronic signature permitted and accepted.


[Signatures Appear on Following Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.




“Executive”


/s/ Robert P. McKagen
                        






“Company”


BLUELINX CORPORATION




By: /s/ Mitchell B. Lewis                        


Title: President and Chief Executive Officer




--------------------------------------------------------------------------------






EXHIBIT A


RELEASE


In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated as of ________ __, 2015 (the “Agreement”), between
ROBERT P. MCKAGEN (“Executive”) and BLUELINX CORPORATION (“Company”), the terms
of which are incorporated herein by reference, Executive (on behalf of himself
and his heirs, assigns and successors in interest) unconditionally releases,
discharges, and holds harmless Company and its current and former subsidiaries
and affiliates and their respective current and former officers, directors,
employees, agents, insurers, assigns and successors in interest (collectively,
“Releasees”) from each and every claim, cause of action, right, liability or
demand of any kind and nature, and from any claims which may be derived
therefrom (collectively “Released Claims”), that Executive had, has, or might
claim to have against Releasees based upon facts occurring up to the time
Executive executes this Release, whether presently known or unknown to
Executive, including, without limitation, any and all claims listed below, other
than any such claims Executive has or might have under the Agreement:


(a)    arising from or in connection with Executive’s employment, pay, bonuses,
vacation or any other Executive benefits, and other terms and conditions of
employment or employment practices of Company;


(b)    arising out of or relating to the termination of Executive’s employment
with Company or the surrounding circumstances thereof;


(c)    based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, 42 USC § 1981, the Equal Pay Act, the
Age Discrimination in Employment Act, the Older Workers Benefits Protection Act,
the Equal Pay Act, the Americans With Disabilities Act, the Rehabilitation Act
of 1973, C.O.B.R.A. (as any of these laws may have been amended) or any other
similar labor, employment or anti-discrimination law under state, federal or
local law;


(d)    based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or


(e)    arising under the Employment Agreement as defined in the Agreement or any
other written or oral agreements between Executive and Company or any of
Company’s subsidiaries or affiliates (other than the Agreement).


Except as otherwise set forth herein, Executive covenants not to sue or initiate
any claims in any forum against any of the Releasees on account of or in
relation to any Released Claim, or to incite, assist or encourage other persons
or entities to bring claims of any nature whatsoever against Company or
Releasees. Executive further covenants not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative proceedings which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.


Notwithstanding anything herein to the contrary, Company and Executive
acknowledge and agree that the above release does not waive any rights or claims
that may arise based on facts or events occurring after the date of Executive’s
execution of this Agreement, nor does it serve to waive any rights or claims
that are precluded from being waived by applicable law. Company and Executive
further acknowledge and agree that nothing herein shall prevent Executive from
filing a charge with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other administrative agency if
applicable law requires that Executive be permitted to do so; however, Executive
understands and agrees that Executive is waiving the right to any monetary
recovery in connection with any such complaint or charge that he may file with
an administrative agency.


In addition, Executive agrees not to file a lawsuit asserting any claims that
are waived in this Release. If Executive files such a lawsuit, Executive shall
pay all costs incurred by Releasees (or any of them), including reasonable
attorney’s fees, in defending against Executive’s claim, and, as a precondition
to filing any such lawsuit, shall return all but $500.00 of the severance
benefits or payments Executive has received. The preceding two sentences of this
paragraph do not apply if Executive files a charge or lawsuit under the Age
Discrimination in Employment Act (“ADEA”) challenging the validity of this
Release. However, in the event any such ADEA lawsuit is unsuccessful, a court
may order Executive to pay attorney’s fees and/or costs incurred by Releasees
(or any of them) where authorized by law. In the event any such ADEA lawsuit is
successful, the severance benefits or payments you received for signing this
Release shall serve as restitution, recoupment, or setoff to any monetary award
received by Executive.




--------------------------------------------------------------------------------






Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company or any Releasee, and Executive forever
waives any interest in or claim of right to any future employment by Company or
any Releasee. Executive further covenants not apply for future employment with
Company or any Releasee, or to otherwise seek or encourage reinstatement.


By signing this Release, Executive certifies that:


(a)    Executive acknowledges and agrees that his waiver of rights under this
Release is knowing and voluntary and complies in full with all criteria set
forth in the regulations promulgated under the Older Workers Benefit Protection
Act for release or waiver of claims under the Age Discrimination in Employment
Act and further complies in full with the Americans with Disabilities Act, Title
VII of the Civil Rights Act of 1964, and any and all other applicable federal,
state and local laws, regulations, and orders


(b)    Executive has carefully read and fully understands the provisions of this
Release;


(c)    That the payment referred to in this Release and the Agreement exceeds
that to which Executive would otherwise have been entitled, and that the actual
payment is in exchange for his release of the claims referenced in this Release;


(b)    Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release and that he has consulted with his
attorneys prior to executing this Release to the extent he chose to do so


(c)    Executive understands that any discussions he may have had with counsel
for Company regarding his employment or this Release does not constitute legal
advice to his and that he has had the opportunity to retain his own independent
counsel to render such advice;


(d)    Executive understands that this Release and the Agreement FOREVER RELEASE
Company and all other Releasees to the extent set forth above, except that
Executive is not releasing or waiving any claim under the Age Discrimination in
Employment Act that may arise after Executive’s execution of this Release and
the Agreement;


(e)    In signing this Release and the Agreement, Executive DOES NOT RELY ON AND
HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT
SPECIFICALLY SET FORTH IN THIS RELEASE OR IN THE AGREEMENT by Company or any
other Releasee, or by any of their agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Agreement or otherwise,
and Executive agrees that this Release will be interpreted and enforced in
accordance with Georgia law;


(f)    Company hereby allows Executive no less than twenty-one (21) days from
Company’s final offer to consider this Release and the Agreement, and he has had
sufficient time to consider his decision to enter into this Release and the
Agreement. In the event Executive executes this Release and the Agreement prior
to the expiration of the aforesaid 21-day period, he acknowledges that his
execution of this Release and the Agreement before the expiration of the 21-day
period was knowing and voluntary and was not induced in any way by Company or
any other person or entity; and


(g)    Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.


Executive may revoke this Release within seven (7) calendar days after signing
it. To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 4300 Wildwood Parkway, Atlanta,
Georgia 30339. Revocation can be made by hand delivery or facsimile before the
expiration of this seven (7) day period.


This Release may be executed in any number of counterparts and by the Parties
hereto in separate counterparts, with the same effect as if the Parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together, and shall constitute one and the same instrument,
with original signature, photocopy signature, fax signature, or electronic
signature permitted and accepted.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.




“Executive”




                    


Dated: ________, 2015




--------------------------------------------------------------------------------














EXHIBIT B


Duties and responsibilities


Job Title: Sr. Vice President, Sales & Operations
Functional Area: Sales
JOB SUMMARY



Position Purpose Summary:
Oversees several regions and provides leadership to RVPs and General Managers.
Responsible for P&L, top line sales, gross margin and all direct costs of sales
and distribution of multiple regions. Responsible for all aspects of sales and
operations for various regions (e.g. sales, customer service, logistics /
distribution management, inventory, and personnel). Plans, supports and drives
sales force effectiveness and key productivity initiatives.
KEY TASKS / RESPONSIBILITIES
Understands the company’s vision, mission, and strategy; understands business
unit objectives and sets/accomplishes individual performance goals accordingly.
Responsible for aligning multiple regional strategies with corporate strategy to
maximize long-term profit / return on working capital. Responsible for resource
management / deployment and optimization of resources for multiple regions
(maximize resource value and productivity).
Works with RVPs and General Managers to develop regional sales plans that
specify what needs to be achieved, and build execution plans for achieving or
exceeding targets.
Aggressively grow the sales organization in key markets and segments with
focused sales efforts.
Maintains awareness of current market. Assists RVPs and General Managers with
sales calls and presentations with key strategic customers.
Oversees and manages financials including cost control, budget management,
financial ratios, profit objectives, sales forecasts and working capital.
Oversees and manages inventory levels (including slow, inactive,
liquidations/large buys and damaged inventory flow) and assists RVPs and General
Managers in aligning local product mix with local market dynamics and product
strategy.
Leads team; selects/hires; develops objectives; coaches and evaluates
performance. Ensures direct reports obtain applicable training and development
opportunities to enhance performance, development, and contributions to the
company. Holds direct reports accountable for individual and team performance.
Addresses performance issues appropriately and timely.



Competitors


Weyerhauser
Boise Cascade
Georgia-Pacific
Louisiana Pacific
Norbord
Beacon Roofing Supply
Huttig
Universal Forest Products
Builders Firstsource
Watsco
Interline Brands
Cedar Creek














